If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS


TRILLIUM CYBER, INC.,                                             UNPUBLISHED
                                                                  April 23, 2020
              Plaintiff/Counterdefendant-Appellant,

v                                                                 No. 345494
                                                                  Oakland Circuit Court
CANBUSHACK, INC., and ROBERT LEALE,                               LC No. 2017-161732-CB

              Defendants/Counterplaintiffs-
              Appellees.


Before: GADOLA, P.J., and STEPHENS and SHAPIRO, JJ.

SHAPIRO, J. (concurring).

       I concur in the result only.



                                                           /s/ Douglas B. Shapiro




                                              -1-